ORDER

PER CURIAM
Darnell Clemons (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of forcible rape, in violation of Section 566.030, RSMo 2000,1 and one count of *485kidnapping, in violation of Section 565.110.2 The trial court sentenced Defendant as a prior offender to consecutive terms of life imprisonment on the rape conviction and fifteen years’ imprisonment on the kidnapping conviction. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however-, provided a memorandum opinion for the use of the parties setting $rth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.


. The State also initially charged Defendant with one count of armed criminal action, in violation of Section 571.015, and one count of Class B felony kidnapping, in violation of Section 565.110. Prior to trial, however, the State filed its Memorandum of Nolle Prosequi electing not to proceed on those counts.